 1   MCGREGOR W. SCOTT
     United States Attorney
 2   HENRY Z. CARBAJAL III
     DAVID L. GAPPA
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for the
 7   United States of America

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-cr-00027 DAD-BAM
12                                Plaintiff,               STIPULATION TO RESET CHANGE
                                                           OF PLEA HEARING; FINDINGS AND
13   v.                                                    ORDER
14   APRIL MILLS,                                          Date: April 6, 2020
                                                           Time: 10:00 a.m.
15                                Defendant.               Judge: Hon. Dale A. Drozd
                                                           Courtroom No. 5
16

17                                             STIPULATION
18          The United States of America, by and through its counsel of record, and defendant, by and
19
     through her counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for change of plea on March 16, 2020, at 10:00
21
     a.m.
22

23          2.      By this stipulation, the parties now move to continue and reset the matter for change

24 of plea before the Court for April 6, 2020, at 10:00 a.m., and to exclude time between the date of

25 this stipulation and April 6, 2020 under 18 U.S.C. §§ 3161(h)(1)(G), 3161(h)(7)(A) and
26 3161(h)(7)(B)(i) and (iv).

27
            3.      The parties agree and stipulate, and request that the Court find the following:
28
                                                       1
29

30
            a.        Defendant Mills and the government are currently finalizing plea negotiations. In
 1
     connection with this process, defense counsel requested additional investigative information from
 2

 3 the government. Counsel for the government has addressed defense counsel’s request. However,

 4 defense counsel needs additional time to counsel her client regarding the proposed plea agreement.

 5 The parties anticipate being able to ultimately resolve the matter and finalize and file the parties’

 6
     plea agreement for the Court’s consideration. The next earliest convenient date for the parties and
 7
     the Court for the change of plea hearing is April 6, 2020. Thus, the parties request that the current
 8
     change of plea hearing being continued and reset to April 6, 2020, at 10:00 a.m.
 9

10          b.        By previous Court order, time was excluded under the Speedy Trial Act, 18 U.S.C. §

11 3161, et seq., through and including March 16, 2020. In an abundance of caution, the parties also

12 request that time be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., from the date of

13 this stipulation through and including April 6, 2020, to allow defendant to continue to consult with

14
     counsel, and to prepare for and attend a change of plea hearing, and for additional defense
15
     investigation.
16
            c.        Counsel for defendant believes that failure to grant the above-requested
17

18 continuance/time exclusion would deny them the reasonable time necessary for effective

19 preparation, taking into account the exercise of due diligence.
20          d.        The government does not object to, agrees to, and jointly requests the
21
     continuance/time exclusion.
22
            e.        Based on the above-stated findings, the ends of justice served by continuing the case
23
     as requested outweigh the interest of the public and the defendant in a trial within the original date
24
     prescribed by the Speedy Trial Act.
25
26          f.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

27 seq., within which trial must commence, the time period of the date of this stipulation to April 6,

28
                                                         2
29

30
     2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(G), 3161(h)(7)(A) and
 1
     3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at defendant’s
 2

 3 request on the basis of the Court's finding that the ends of justice served by taking such action

 4 outweigh the best interest of the public and the defendant in a speedy trial.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
 6
     the Speedy Trial Act dictate that additional time periods are excludable from the period
 7
     within which a trial must commence.
 8
     IT IS SO STIPULATED.
 9
     DATED: March 12, 2020                                  By: /s/Carrie McCreary
10                                                          CARRIE MCCREARY
                                                            Attorney for Defendant
11                                                          APRIL MILLS
12 DATED: March 12, 2020
                                                            /s/ Henry Z. Carbajal III
13                                                          HENRY Z. CARBAJAL III
                                                            Assistant United States Attorney
14

15                                                ORDER
16

17                  Pursuant to the parties’ stipulation and good cause having been shown, the change of
18 plea hearing is continued to April 6, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd in

19 Courtroom 5., and that the time period between March 12, 2020, and April 6, 2020, inclusive, is
20 excluded from the calculation under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(1)(G),

21 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv) for the reasons stated in the parties’ stipulation.

22

23 IT IS SO ORDERED.

24      Dated:     March 12, 2020
25                                                     UNITED STATES DISTRICT JUDGE

26

27

28
                                                        3
29

30
